


 

FILED

 
JAN 25 2011        

 
OFFICE OF INSURANCE REGULATION
 

 
OFFICE OF
 
INSURANCE REGULATION
 
Docketed by: ___________



KEVIN M. McCARTY
COMMISSIONER
 

IN THE MATTER OF: 
CASE NO.: 114165-10-CO


Application for Acquisition of FEDERATED
NATIONAL INSURANCE COMPANY by and its
Merger with and into AMERICAN VEHICLE
INSURANCE COMPANY
________________________________________________
 
CONSENT ORDER
 
THIS CAUSE came on for consideration upon the filing with the OFFICE OF
INSURANCE REGULATION (hereinafter referred to as the "OFFICE") of an application
for the acquisition of FEDERATED NATIONAL INSURANCE COMPANY by and its merger
with and into AMERICAN VEHICLE INSURANCE COMPANY (hereinafter referred to as
"Application") pursuant to Sections 628.451 and 628.461, Florida Statutes. The
OFFICE, having considered said application and, being otherwise advised in the
premises, finds as follows:
 
1. The OFFICE has jurisdiction over the subject matter and of the parties
herein.
 
2. AMERICAN VEHICLE INSURANCE COMPANY (hereinafter referred to as "AMERICAN
VEHICLE" or "APPLICANT") has applied for and, subject to the present and
continuing satisfaction of the requirements, terms and conditions established
herein, has satisfactorily met all of the conditions precedent to the granting
of approval by the OFFICE of its proposed acquisition of FEDERATED NATIONAL
INSURANCE COMPANY (hereinafter
referred to as "FEDERATED NATIONAL") and FEDERATED NATIONAL's merger with and
into AMERICAN VEHICLE.
 
 
Page 1 of 20

--------------------------------------------------------------------------------


 
3. AMERICAN VEHICLE and FEDERATED NATIONAL are both domestic property and
casualty insurers which are each owned one hundred percent (100%) by 21ST
CENTURY HOLDING COMPANY (hereinafter referred to as "21ST CENTURY"), a Florida
corporation whose stock is traded on the NASDAQ under the symbol "TCHC". The
Application represents that the only five percent (5%) or more shareholders of
21ST CENTURY are: Dimensional Fund Advisors LP which owns seven and twenty-three
hundredths percent (7.23%), PNC Financial Services Group, Inc. which owns six
and thirty-two hundredths percent (6.32%), and Lloyd I. Miller, III who owns
five and twelve-hundredths percent (5.12%) of the outstanding voting securities
of 21st CENTURY. AMERICAN VEHICLE, FEDERATED NATIONAL, and 21ST CENTURY
represent that, with the exception of the foregoing, no other person or persons
own five percent (5%) or more of the voting securities of 21ST CENTURY. Said
representations are material to the issuance of this Consent Order.
 
4. APPLICANT has submitted a draft Agreement and Plan of Merger (hereinafter
referred to as "MERGER AGREEMENT") between and among 21st CENTURY, FEDERATED
NATIONAL, and APPLICANT whereby APPLICANT will acquire one hundred percent
(100%) of the one million five hundred thousand (1,500,000) issued and
outstanding common shares, with a par value of one U.S. dollar ($1.00) per
share, of FEDERATED NATIONAL, upon execution of the MERGER AGREEMENT and the
payment of one U.S. dollar ($1.00) plus other good and valuable consideration as
described in the Application. FEDERATED NATIONAL's common stock will be
surrendered and as a result of the consummation of the merger, (a) the separate
existence of FEDERATED NATIONAL will cease, and (b) AMERICAN VEHICLE will be the
surviving corporation and will remain a wholly-owned subsidiary of 21st CENTURY
(hereinafter referred to as the "Merger"). APPLICANT and 21st CENTURY represent
that subsequent to the effective date of the acquisition and Merger, AMERICAN
VEHICLE will change its name to "FEDERATED NATIONAL INSURANCE COMPANY". AMERICAN
VEHICLE post-Merger is hereinafter referred to as the "SURVIVING ENTITY".
 
 
Page 2 of 20

--------------------------------------------------------------------------------


 
 
 
5. A Disclaimer of Control Affidavit is on file with the OFFICE for PNC
Financial Services Group, Inc. certifying that it will not exercise any control,
directly or indirectly, over the activities of AMERICAN VEHICLE or FEDERATED
NATIONAL. The representations made in the Disclaimer of Control Affidavit are
material to the issuance of this Consent Order.
 
6. A Disclaimer of Control Affidavit is on file with the OFFICE for Lloyd I.
Miller, III certifying that he does not and will not exercise any control,
directly or indirectly, over the activities of 21st CENTURY or any entity owned
or controlled by 21st CENTURY and licensed by the OFFICE. Further, Mr. Miller
will not attempt to exercise any control, either directly or indirectly, over
the activities of 21st CENTURY or any licensee without the advance written
consent of the OFFICE. The representations made in the Disclaimer of Control
Affidavit are material to the issuance of this Consent Order.
 
7. A Disclaimer of Control Affidavit is on file with the OFFICE for Dimensional
Fund Advisors, LP, certifying that no individual from this entity does or will
exercise any control, directly or indirectly, over the activities of 21st
CENTURY or any entity owned or controlled by 21st CENTURY and licensed by the
OFFICE.  Further, no individual from this entity will attempt to exercise any
control, either directly or indirectly, over the activities of 21st CENTURY or
any licensee without the advance written consent of the OFFICE. The
representations made in the Disclaimer of Control Affidavit are material to the
issuance of this Consent Order.
 
 
 
Page 3 of 20

--------------------------------------------------------------------------------


 
 
 
8. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY have made material
representations that, except as disclosed in the Application, none of the
officers and directors of SURVIVING ENTITY and none of the officers and
directors of 21ST CENTURY have been found guilty of, or pleaded guilty or nolo
contendere to, a felony or a misdemeanor other than a minor traffic violation,
without regard to whether a judgment of conviction was entered by the Court.
 
9. APPLICANT, FEDERATED NATIONAL or 21ST CENTURY shall provide to the OFFICE
legible and complete fingerprint cards for all the officers and directors of
21ST CENTURY. If the completed fingerprint cards of any said person furnished to
the OFFICE, or other sources utilized by the OFFICE in its investigation
process, reveal that the representations made in paragraph eight (8) above are
inaccurate, those individuals involved shall be removed as an officer and/or
director within thirty (30) days after notification by the OFFICE and replaced
with a person or persons acceptable to the OFFICE.
 
10. APPLICANT has submitted evidence that background investigative reports have
been ordered from an independent investigative agency for the following officers
and/or directors of 21ST CENTURY: Rebecca Campillo, Bruce F. Simberg, Richard W.
Wilcox, Jr., Carl Dorf, Charles B. Hart, Jr. and Jenifer G. Kimbrough.
APPLICANT, FEDERATED NATIONAL, and/or 21ST CENTURY shall within thirty (30) days
of the execution of this Consent Order, submit or cause to be submitted, current
background investigative reports for the aforementioned individuals. If the
background investigative reports on such officers or directors furnished to the
OFFICE or other sources utilized by the OFFICE in its investigation process
reveal that the representations in paragraph eight (8) above are inaccurate, the
individual(s) involved shall be removed as officer(s) and/or director(s) within
thirty (30) days after notification by the OFFICE and replaced with a person or
persons acceptable to the OFFICE.
 
 
Page 4 of 20

--------------------------------------------------------------------------------


 
11. Except as stated in paragraphs nine (9) and/or ten (10) above, APPLICANT,
FEDERATED NATIONAL, and 21ST CENTURY represent that they have submitted complete
information on all of the individuals referenced in paragraph eight (8) above,
and that if said information has not been provided, any such individual shall be
removed as officer and/or director of said company within thirty (30) days after
notification by the OFFICE.
 
12. If, upon receipt of such notification from the OFFICE, pursuant to
paragraphs nine (9), ten (10), and/or eleven (11) above, APPLICANT, FEDERATED
NATIONAL, and/or 21ST CENTURY does not timely take the required corrective
action, APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree that such failure
to act would constitute an immediate danger to the public, and the OFFICE may
immediately suspend, revoke, or take other administrative action as it deems
appropriate upon the Certificate of Authority of SURVIVING ENTITY, without
further proceedings, pursuant to Sections 120.569(2)(n) and 120.60(6), Florida
Statutes.
 
13. APPLICANT has filed, and the OFFICE has relied upon the representations in
the Plan of Operation post-Merger and supporting documents that it has submitted
with the Application. Prior written approval must be secured from the OFFICE
prior to any material deviation from said Plan of Operation. Further, SURVIVING
ENTITY shall not exceed the direct, assumed, and/or net premiums written
projected in the Pro Forma Statement for years 2010, 2011, and 2012, submitted
with the Application or as subsequently amended and submitted to and approved by
the OFFICE, without the prior written approval of the OFFICE.
 
14. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree that SURVIVING ENTITY
shall not write in the (050) Commercial Multi Peril line of business, nor shall
it write any new commercial property business, including condo associations,
under any other line of business for which it is authorized, until it receives
the prior written approval of the OFFICE.
 
 
Page 5 of 20

--------------------------------------------------------------------------------


 
15. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY acknowledge that the (240)
Surety line of business shall be removed from the Certificate of Authority of
AMERICAN VEHICLE upon execution of this Consent Order.  Therefore, as of the
effective date of the Merger, SURVIVING ENTITY shall be authorized to write the
following lines of business in Florida: (010) Fire, (020) Allied Lines, (040)
Homeowners Multi Peril, (050) Commercial Multi Peril, (090) Inland Marine, (170)
Other Liability, (192) Private Passenger Auto Liability, (194) Commercial Auto
Liability, (211) Private Passenger Auto Physical Damage, and (212) Commercial
Auto Physical Damage. In accordance with paragraph fourteen (14) above,
SURVIVING ENTITY shall not write in the (050) Commercial Multi Peril line of
business until it receives the prior written approval of the OFFICE.
 
16. According to FEDERATED NATIONAL'S September 30, 2010 QUASR submission
required by Section 624.424(10), Florida Statutes, FEDERATED NATIONAL has
approximately forty-five percent (45%) of its total book of Homeowners Multi
Peril policies located in Broward, Miami-Dade and Palm Beach Counties
("Tri-County Area"). SURVIVING ENTITY shall reduce its total number of
Homeowners Multi Peril policies in the Tri-County Area to less than or equal to
forty percent (40%) of its total book of business by December 31, 2011.
Furthermore, upon execution of the Consent Order, SURVIVING ENTITY shall not
write more than five hundred thousand U.S. dollars ($500,000) of new Homeowners
Multi Peril premium in the Tri-County Area each month until otherwise notified
by the OFFICE in writing.
 
17. SURVIVING ENTITY shall amend the Pro Forma Statement referenced in paragraph
thirteen (13) above, to reflect its compliance with the requirements of
paragraph sixteen (16) above, and submit to the OFFICE for its approval within
thirty (30) days following the execution of this Consent Order.
 
 
 
 
Page 6 of 20

--------------------------------------------------------------------------------


 
18. For the first year following the effective date of the Merger, any change in
the officers of SURVIVING ENTITY shall be subject to the prior written approval
of the OFFICE.
 
19. APPLICANT represents that it will forgive the five million U.S. dollars
($5,000,000) surplus note issued by FEDERATED NATIONAL. SURVIVING ENTITY shall
provide documentation to the OFFICE within ten (10) days of the effective date
of the Merger reflecting that said surplus note has been forgiven by APPLICANT.
 
20. SURVIVING ENTITY shall submit to the OFFICE for its prior written approval
any agreements to be entered into by SURVIVING ENTITY as a result of the Merger,
including the contemplated endorsements and/or amendments to any and all
reinsurance agreements, which were not previously submitted with the
Application.
 
21. As a condition of the approval of the Application, SURVIVING ENTITY shall
within ten (10) days following the effective date of the Merger, provide to the
Bureau of Collateral Management the necessary documentation to transfer the
current deposit of FEDERATED NATIONAL in the amount of one million U.S. dollars
($1,000,000) to the existing deposit account of AMERICAN VEHICLE. SURVIVING
ENTITY shall thereafter maintain a deposit of not less than two million U.S.
dollars ($2,000,000) with the Bureau of Collateral Management, until such time
as the OFFICE approves a reduction of said deposit.
 
22. SURVIVING ENTITY shall file with the OFFICE, by the 21st day of the month
subsequent to the previous month's end, partial financial statements reflecting
its operational results for the previous month. These filings shall be prepared
in accordance with the format prescribed within the National Association of
Insurance Commissioners Quarterly Statement Instructions for Property and
Casualty Insurers. Each filing shall include, at a minimum, pages 1, 2, 3, 4, 5,
10, 12, and 13 and should be submitted via the Regulatory Electronic Filing
System (REFS) no later than 5:00 p.m. on the 21st of each month. These reports
shall be filed monthly, beginning with the month of January 2011, until
otherwise notified by the OFFICE in writing.
 
 
 
Page 7 of 20

--------------------------------------------------------------------------------


 
 
 
23. SURVIVING ENTITY shall provide the OFFICE, within three (3) business days of
each month's end, a report detailing, by county, the amount of new Homeowners
Multi Peril premium written for that month. Further, the report shall include
the total number of Homeowners Multi Peril policies in force as of that month.
These reports shall be filed monthly, beginning with the month of January 2011,
until otherwise notified by the OFFICE in writing.
 
24. SURVIVING ENTITY shall provide the OFFICE within five (5) business days
after execution of the Consent Order, monthly financial projections for 2011.
 
25. FEDERATED NATIONAL has represented to the OFFICE that, in an effort to
reduce its exposure in the Tri-County Area, it will nonrenew certain Homeowners
Multi Peril policies that are currently part of its book of business. On January
5, 2011, FEDERATED NATIONAL submitted to the OFFICE's Bureau of Property and
Casualty Financial Oversight a Summary of Non-Renewal Activity prepared by
Insight Catastrophe Group and marked as page seven (7) which projects the number
of policies by county that will be nonrenewed in 2011. Any material deviation by
SURVIVING ENTITY from this report shall require the OFFICE's prior written
approval. Further, SURVIVING ENTITY shall within three (3) business days of each
month's end provide a report to the OFFICE detailing, by county, the number of
Homeowners Multi Peril policies nonrenewed for that month. These reports shall
be filed monthly, beginning with the month of January 2011, until otherwise
notified by the OFFICE in writing.
 
26. AMERICAN VEHICLE, FEDERATED NATIONAL, and 21ST CENTURY acknowledge that
entry of this Consent Order does not constitute approval by the OFFICE of any
contemplated rate change, but rather that any said rate plan shall be submitted
to the OFFICE for approval as a separate filing.
 
 
 
Page 8 of 20

--------------------------------------------------------------------------------


 
 
27. 21ST CENTURY shall cease the payment of any dividends until SURVIVING ENTITY
reports two (2) consecutive quarters of net underwriting income.
 
28. Under the existing Managing General Agency Agreement between FEDERATED
NATIONAL and ASSURANCE MANAGING GENERAL AGENTS, INC. (hereinafter referred to as
"ASSURANCE MANAGER"), FEDERATED NATIONAL is obligated to pay ASSURANCE MANAGER
six percent (6%) of gross written premium. FEDERATED NATIONAL has represented to
the OFFICE that it will reduce the fee to ASSURANCE MANAGER to two percent (2%)
of gross written premium during the first quarter of 2011 and three percent (3%)
of gross written premium during the second quarter of 2011. SURVIVING ENTITY
shall submit an amendment to the Managing General Agency Agreement with
ASSURANCE MANAGER to the OFFICE within ten (10) days of the effective date of
the Merger, which reflects a fee to ASSURANCE MANAGER of two percent (2%) of
gross written premium during the first quarter of 2011, three percent (3%) of
gross written premium during the second quarter of 2011, and four percent (4%)
of gross written premium thereafter. Said managing general agency fee shall not
be increased above four percent (4%) of gross written premium without the prior
written approval of the OFFICE.
 
29. Under the existing Claims Service Agreement, FEDERATED NATIONAL is obligated
to pay SUPERIOR ADJUSTING, INC. (hereinafter referred to as "SUPERIOR
ADJUSTING") four and one-half percent (4.5%) of gross earned premium. SURVIVING
ENTITY shall submit an amendment to the Claims Service Agreement with SUPERIOR
ADJUSTING to the OFFICE within ten (10) days of the effective date of the
Merger, which reflects a lower commission and fee schedule of three and
six-tenths percent (3.6%) of gross earned premium. Said claims service fee shall
not be increased above three and six-tenths percent (3.6%) of gross earned
premium without the prior written approval of the OFFICE.
 
 
 
Page 9 of 20

--------------------------------------------------------------------------------


 
 
30.            Any arrangement or agreement with an affiliated party for the
provision of administrative services shall be evidenced by a written contract.
Any such contract shall comply with the following requirements, if applicable:
 
a) SURVIVING ENTITY must have the right to terminate the contract for cause;
 
b) The contract shall contain a provision with respect to the underwriting or
other standards pertaining to the business underwritten by SURVIVING ENTITY;
 
c) The contract shall be retained as part of the official records of both the
affiliate and SURVIVING ENTITY for the term of the contract and five (5) years
afterward;
 
d) Payment to the affiliate of any premiums or charges for insurance by or on
behalf of the insured shall be deemed to have been received by SURVIVING ENTITY,
and return premiums or claims payments forwarded by SURVIVING ENTITY to the
affiliate shall not be deemed to have been paid to the insured or claimant until
such payments are received by the insured or claimant;
 
e) The affiliate shall hold all funds collected on behalf of or for SURVIVING
ENTITY as well as all return premiums received from SURVIVING ENTITY in a
fiduciary capacity in trust accounts;
 
f) The affiliate shall adhere to underwriting standards, rules, procedures and
manuals setting forth the rates to be charged, and the conditions for the
acceptance or rejection of risks as determined by SURVIVING ENTITY;
 
g) All fees and charges must be specified in the contract and they must be
comparable to fees charged to any other insurer for which similar contracted
services are provided by the affiliate; or, if the affiliate does not perform
such services for other insurers, the fees charged must be reasonable in
relation to the services provided;
 
 
 
Page 10 of 20

--------------------------------------------------------------------------------


 
 
 
h) All claims paid by the affiliate from funds collected on behalf of SURVIVING
ENTITY shall be paid only on drafts of, and as authorized by, SURVIVING ENTITY;
 
i) SURVIVING ENTITY shall retain the right of continuing access to books and
records maintained by the affiliate sufficient to permit SURVIVING ENTITY to
fulfill all of its contractual obligations to insured persons, subject to any
restrictions in the written agreement between SURVIVING ENTITY and the affiliate
on the proprietary rights of the parties in such books and records;
 
j) The affiliate shall provide written notice, as approved by SURVIVING ENTITY,
to insured individuals advising them of the identity of, and relationship among,
the affiliate, the policyholder, and SURVIVING ENTITY; and
 
k) Any policies, certificates, booklets, termination notices, or other written
communications delivered by SURVIVING ENTITY to the affiliate for delivery to
its policyholders shall be delivered by the affiliate promptly after receipt of
instructions from SURVIVING ENTITY to deliver them.
 
30. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree that any managerial,
administrative or employee sharing arrangements involving SURVIVING ENTITY will
be in accordance with a formal written agreement, and must contain, at a
minimum, the following:
 
a) A requirement of monthly cash settlement of any expenses incurred for the
month; and
 
b) A clear delineation of the financial boundaries of each operation.
 
 
 
Page 11 of 20

--------------------------------------------------------------------------------


 
 
Further, SURVIVING ENTITY shall not bear any occupancy expenses for space which
is occupied by any other affiliate and, upon examination, shall be prepared to
demonstrate how the occupancy cost and space is allocated among them.
 
32. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree that this Consent
Order, and the OFFICE's approval of the MERGER AGREEMENT, shall become null and
void if the Merger does not become effective with sixty (60) days of execution
of this Consent Order.
 
33. SURVIVING ENTITY shall, within ten (10) days from the effective date of the
Merger, file with the OFFICE copies of any and all applicable documentation
evidencing the finalization of the Merger, including the executed Agreement and
Plan of Merger and the Articles of Merger, as filed with the Florida Secretary
of State.
 
34. SURVIVING ENTITY shall, within ten (10) days from the effective date of the
Merger, file with the OFFICE copies of its Articles of Amendment to Articles of
Incorporation reflecting the name change of AMERICAN VEHICLE to FEDERATED
NATIONAL INSURANCE COMPANY, as filed with the Florida Secretary of State.
 
35. SURVIVING ENTITY shall surrender FEDERATED NATIONAL's original Florida
Certificate of Authority to the OFFICE within ten (10) days from the effective
date of the Merger.
 
36. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY represent that upon approval
of the Application, all existing policyholders of APPLICANT and FEDERATED
NATIONAL will be sent a notice advising them of the Merger and subsequent name
change. Such notice is subject to a separate approval by the Bureau of Property
and Casualty Product Review.  Further, FEDERATED NATIONAL shall notify its
policyholders that AMERICAN
VEHICLE will be assuming all of the duties and obligations that were originally
those of FEDERATED NATIONAL.
 
 
Page 12 of 20

--------------------------------------------------------------------------------


 
 
 
37. SURVIVING ENTITY shall, no later than fifteen (15) days after the month in
which the Merger occurs, file an update to its Holding Company Registration
Statement, as required by Section 628.801, Florida Statutes, and Rule
690-143.046, Florida Administrative Code.
 
38. Executive Order 13224, which was signed by President George Bush on
September 23, 2001, and blocks the assets of terrorists and terrorist support
organizations identified by the United States Department of the Treasury, Office
of Foreign Assets Control. The Executive Order also prohibits any transactions
by U.S. persons involving the blocked assets and interests. The list of
identified terrorists and terrorist support organizations is periodically
updated at the Treasury Department's Office of Foreign Assets Control website,
www.treas.gov/ofac.  SURVIVING ENTITY shall maintain and adhere to procedures
necessary to detect and prevent prohibited transactions with individuals and
entities which have been identified at the Treasury Department's Office of
Foreign Assets Control website.
 
39. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY affirm that all
representations are true and that all representations, requirements, terms and
conditions set forth herein are material to the issuance of this Consent Order,
and represent that the information, documentation, representations, and
explanations provided to the OFFICE in connection with the application for
approval of the Merger accurately and completely describe all transactions,
agreements and understandings pertaining to the Merger.
 
40. SURVIVING ENTITY shall report to the OFFICE, Property & Casualty Financial
Oversight, any time it is named as a party defendant in a class action lawsuit,
within fifteen (15) days after the class is certified, and SURVIVING ENTITY
shall include a copy of the complaint at the time of reporting the class action
lawsuit to the OFFICE.
 
 
 
 
Page 13 of 20

--------------------------------------------------------------------------------


 
41. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY hereby expressly waive a
hearing in this matter, the making of Findings of Fact and Conclusions of Law by
the OFFICE, and all further and other proceedings herein to which the parties
may be entitled by law or rules of the OFFICE. APPLICANT, FEDERATED NATIONAL,
and 21ST CENTURY also hereby knowingly and voluntarily waive all rights to
challenge or to contest this Consent Order, in any forum now available to them,
including the right to any administrative proceeding, circuit or federal court
action, or any appeal.
 
42. The deadlines set forth in this Consent Order may be extended by written
approval of the OFFICE. Approval of any deadline extension is subject to
statutory or administrative regulation limitations.
 
43. Each party to this action shall bear its own costs and fees, except as
otherwise set forth in this Consent Order.
 
44. Any prior Consent Order(s) that APPLICANT and/or FEDERATED NATIONAL have
entered into with the OFFICE prior to the effective date of the Merger shall
apply and remain in full force and effect for SURVIVING ENTITY except where
provisions of such Consent Order(s) have expired, have been superseded by
subsequent Consent Orders, or are inconsistent with this Consent Order.
 
45. SURVIVING ENTITY shall report to the OFFICE within sixty (60) days from the
date of the execution of this Consent Order a certification evidencing
compliance with all of the requirements of this Consent Order. Any exceptions
shall be so noted and contained in the certification. Exceptions noted in the,
certification shall also include a timeline defining when the outstanding
requirements of the Consent Order will be complete. Said certification shall be
submitted to the OFFICE via electronic mail and directed to the attention of the
Assistant General Counsel representing the OFFICE in this matter and as named in
this Consent Order.
 
 
 
 
Page 14 of 20

--------------------------------------------------------------------------------


 
 
 
46. APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree that failure to adhere
to one or more of the terms and conditions contained herein shall result,
without further proceedings, in the revocation of SURVIVING ENTITY's Certificate
of Authority in this state in accordance with Sections 120.569(2)(n) and
120.60(6), Florida Statutes.
 
47. The parties agree that this Consent Order shall be deemed to be executed
when the OFFICE has executed a copy of this Consent Order bearing the signature
of APPLICANT or its authorized representative, FEDERATED NATIONAL or its
representative, and 21ST CENTURY or its authorized representative,
notwithstanding the fact that the copy may have been transmitted to the OFFICE
electronically. Further, APPLICANT, FEDERATED NATIONAL, and 21ST CENTURY agree
that the signatures of their representatives as affixed to this Consent Order
shall be under the seal of a Notary Public.


 
 

 
Page 15 of 20

--------------------------------------------------------------------------------




 




WHEREFORE, subject to the conditions set forth above, the OFFICE hereby approves
the Application for Acquisition of FEDERATED NATIONAL INSURANCE COMPANY by
AMERICAN VEHICLE INSURANCE COMPANY and Merger of FEDERATED NATIONAL INSURANCE
COMPANY with and into AMERICAN VEHICLE INSURANCE COMPANY, and subsequent to the
effective date of the Merger, the name change of AMERICAN VEHICLE INSURANCE
COMPANY to FEDERATED NATIONAL INSURANCE COMPANY.
 
FURTHER, all terms and conditions contained herein are hereby ORDERED.
 
DONE and ORDERED THIS 25th day of January 2011.



 
/s/ Kevin M. McCarty, Commissioner
 
Kevin M. McCarty, Commissioner
 
Office of Insurance Regulation



 
 
Page 16 of 20

--------------------------------------------------------------------------------





By execution hereof, AMERICAN VEHICLE INSURANCE COMPANY, consents to entry, of
this Consent Order, agrees without reservation to all of the above terms and
conditions and shall be bound by all provisions herein. The undersigned
represents that he has the authority to bind AMERICAN VEHICLE INSURANCE COMPANY
to the terms and conditions of this Consent Order.



 
AMERICAN VEHICLE INSURANCE
COMPANY
         
By:
/s/ Michael H. Braun
     
[Corporate Seal]
Print Name:
Michael H. Braun
       
Title:
President
       
Date:
01/20/2011



STATE OF Florida              


COUNTY OF Broward        


The foregoing instrument was acknowledge before me this 20th day of January,
2011


By Michael H. Braun               as
President                                                                                     
       (Name of Person)                        (Type of Authority – e.g.
officer, trustee, attorney-in-fact)
for American Vehicle Insurance Company.
       (Company Name)





   
/s/ Rebecca L. Campillo
REBECCA L. CAMPILLO
MY COMMISSION #DD840104
EXPIRES:  February 05, 2013
Fl Notary Discount Assoc. Co.
 
(Signature of the Notary)
         
Rebecca L. Campillo
   
(Print, Type or Stamp Commissioned Name of Notary)







Personally Known       X    OR Produced
Identification                                                                           


Type of Identification
Produced                                                                              
 
 
Page 17 of 20

--------------------------------------------------------------------------------


 
 


By execution hereof, FEDERATED NATIONAL INSURANCE COMPANY consents to entry, of
this Consent Order, agrees without reservation to all of the above terms and
conditions and shall be bound by all provisions herein. The undersigned
represents that he/she has the authority to bind FEDERATED NATIONAL INSURANCE
COMPANY to the terms and conditions of this Consent Order.



 
FEDERATED NATIONAL INSURANCE
COMPANY
         
By:
/s/ Michael H. Braun
     
[Corporate Seal]
Print Name:
Michael H. Braun
       
Title:
President
       
Date:
01/20/2011



STATE OF Florida                


COUNTY OF Broward         


The foregoing instrument was acknowledge before me this 20th day of January,
2011


By Michael H. Braun            
as  President                                                                 
       (Name of Person)                          (Type of Authority – e.g.
officer, trustee, attorney-in-fact)
for Federated National Insurance Company.
       (Company Name)
 

   
/s/ Rebecca L. Campillo
REBECCA L. CAMPILLO
MY COMMISSION #DD840104
EXPIRES:  February 05, 2013
Fl Notary Discount Assoc. Co.
 
(Signature of the Notary)
         
Rebecca L. Campillo
   
(Print, Type or Stamp Commissioned Name of Notary)


 
 
Personally Known       X    OR Produced Identification                      


Type of Identification
Produced                                                             
 
 
Page 18 of 20

--------------------------------------------------------------------------------


 
 
 
By execution hereof, 21ST CENTURY HOLDING COMPANY consents to  entry, of this
Consent Order, agrees without reservation to all of the above terms and
conditions and shall be bound by all provisions herein. The undersigned
represents that he/she has the authority to bind 21ST CENTURY HOLDING COMPANY to
the terms and conditions of this Consent Order.



 
21ST CENTURY HOLDING COMPANY
       
By:
 /s/ Michael H. Braun
     
[Corporate Seal]
Print Name:
Michael H. Braun
       
Title:
Chief Executive Officer and President
       
Date:
01/20/2011



STATE OF Florida                


COUNTY OF Broward         


The foregoing instrument was acknowledge before me this 20th day of January,
2011


By Michael H. Braun           as  Chief Executive Officer and President  
       (Name of Person)                       (Type of Authority – e.g. officer,
trustee, attorney-in-fact)
for 21ST Century Holding Company.
       (Company Name)
 

   
/s/ Rebecca L. Campillo
REBECCA L. CAMPILLO
MY COMMISSION #DD840104
EXPIRES:  February 05, 2013
Fl Notary Discount Assoc. Co.
 
(Signature of the Notary)
         
Rebecca L. Campillo
   
(Print, Type or Stamp Commissioned Name of Notary)

 

Personally Known         X    OR Produced Identification                      


Type of Identification
Produced                                                              




Page 19 of 20

--------------------------------------------------------------------------------




 
COPIES FURNISHED TO:


MICHAEL H. BRAUN, PRESIDENT
Federated National Insurance Company
American Vehicle Insurance Company
3661 W. Oakland Park Blvd., Suite 300
Lauderdale Lakes, Florida 33311-1156
Email: Mbraun@tchcusa.com
 
FRED E. KARLINSKY, ESQUIRE
COLODNY, FASS, TALENFELD, KARLINSKY, ABATE
One Financiäl Plaza, 23rd Floor
100 Southeast 3rd Avenue
Fort Lauderdale, Florida 33394
Email: fkarlinsky@cftlaw.com


LIBBY THOMSON, FINANCIAL ADMINISTRATOR
Bureau of Property & Casualty Financial Oversight
Office of Insurance Regulation
200 East Gaines Street
216B Larson Building
Tallahassee, Florida 32399-0329
Email: elizabeth.thomson@floir.com
 
ERNESTO ("ERNIE") DOMONDON,
FINANCIAL EXAMINER/ANALYST SUPERVISOR
Bureau of Property & Casualty Financial Oversight
Office of Insurance Regulation
Room 212.8, Larson Building
200 East Gaines Street
Tallahassee, Florida 32399
E-Mail: ernie.domondon@floir.com


JASON B. NELSON, ASSISTANT GENERAL COUNSEL
 Legal Services Office
Office of Insurance Regulation
200 East Gaines Street
Tallahassee, Florida 32399-4206
Phone: (850) 413-4112 Fax: (850) 922-2543
Email: Jason.Nelson@floir.com


 
 
Page 20 of 20
